In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00005-CV

______________________________



DOUGLAS R. MODISETTE, Appellant


V.


DOC'S PAINTING, INC., Appellee





On Appeal from the 124th Judicial District Court

Gregg County, Texas

Trial Court No. 2001-1447-B







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Douglas R. Modisette has filed a motion asking this court to dismiss his appeal because all
matters in controversy have now been settled between the parties.  The motion is granted.  Tex. R.
App. P. 42.1.
	The appeal is dismissed.


						Ben Z. Grant
						Justice

Date Submitted:	April 16, 2002
Date Decided:		April 16, 2002

Do Not Publish

r want of jurisdiction.

							Donald R. Ross
							Justice

Date Submitted:	September 17, 2002
Date Decided:	September 18, 2002

Do Not Publish

1. The record also shows the trial court entered a judgment nunc pro tunc
February 15, 2002.  The judgment nunc pro tunc corrected the original judgment to show
the jury made an affirmative deadly weapon finding.  Had the notice of appeal been filed
ninety days from the date of the nunc pro tunc judgment, this Court would have jurisdiction
to consider only the validity of the nunc pro tunc judgment.  See Jones v. State, 795
S.W.2d 199, 202 n.6 (Tex. Crim. App. 1990).  However, the notice of appeal was also
untimely with respect to the nunc pro tunc judgment.